Citation Nr: 1821826	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  08-32 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for residuals of a stress fracture of the right tibia.

2. Entitlement to an evaluation in excess of 10 percent for residuals of a stress fracture of the left tibia.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to September 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2014, the Board denied the Veteran's increased rating claims for residuals of right and left tibial stress fractures, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a November 2014 Joint Motion for Remand (Joint Motion), the parties agreed that the Board failed to discuss adequately evidence of functional loss in accordance with 38 C.F.R. § 4.40 and 4.45 and Deluca v. Brown, 8 Vet. App. 202 (1995). The parties moved the Court to vacate the Board's February 2014 decision, and in a November 2014 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.

In April 2015, May 2016, and May 2017, the Board remanded the Veteran's claims for further development.  The matter has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2017 Board remand explicitly required the RO to obtain knee and ankle examinations to assess the current nature and severity of the Veteran's tibial stress fracture residuals, disabilities that have been heretofore rated under Disability Code 5262 which contemplates degrees of disability of the ankle.  A remand confers on the claimant, as a matter of law, the right to compliance with the remand's instructions, and imposes on VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the May 2017 Board remand, only an examination of the bilateral knees was performed.  Further, on the questionnaire the VA examiner completed pursuant to the June 2017 examination, he indicated a history of stress fracture of the lower leg, while checking a box indicating the condition does not affect ankle range of motion.  However, just below, in a section reserved for a discursive description of current symptoms, the examiner noted "[d]ecreased [range of motion]" and frequent ankle pain.  The Board finds these assessments contradictory, and, moreover, the Board finds that the requirements of Stegall have not been met.  As such, the matter must be remanded once more in order to obtain the ankle examination that was previously ordered.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary authorization, update the file with any VA or private treatment records relevant to the Veteran's claims.  If any requested records are unavailable, the Veteran should be notified to that effect.

2. Schedule the Veteran for a VA ankle examination to assess the nature and severity of his bilateral lower extremity disabilities, specifically with regard to their impact on the function of the ankles.  The electronic file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the ankles and lower legs.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

